﻿To come to the rostrum of the General Assembly is cause for deep emotion. One feels the mysterious force of world brotherhood even though this does not conceal the clouds on the horizon. We must place ourselves above all controversy and seek only peace. Our feelings at the beginning of this address are those of sympathy and solidarity with those who do not enjoy peace, with those whose lives are threatened and whose property is destroyed, with those who have faced fratricidal wars and have been maimed, with those who are the living testimony to acts of violence and intolerance.
3.	Ore might wonder why the United Nations has not prevented those evil actions, but perhaps we fail to see how much suffering has been avoided by means of quiet and intense actions, how many tears have not been shed and how much blood has not been spilt as a result of the persistent efforts of this great universal institution. However, we cannot really live in tranquillity so long as peace does not prevail all over our planet. May our words and our deeds together work towards that lofty objective.
4.	From this rostrum authoritative words have been spoken by high-ranking world dignitaries on questions relating to arms. I am not a special authority on those questions. For that reason I shall deal mainly with matters falling within my competence and the competence of Latin American nations: the threat of financial colonialism on the one hand, and the threat of terrorism on the other.
5.	Following the oil crisis and the proliferation of Eurodollars, a change took place in credit systems. Great encouragement was given to the investment of these great flows of capital, and this imposed a responsibility on the debtor nations as well on the lenders. Enormous obligations were thus created, and now we face difficulties in trying to repay.
209
6.	World organizations have endeavoured to find formulas in this regard, and the formula most frequently resorted to is that of prescribing a drastic reduction in public expenditure, which can be
7.	World peace requires that a solution be found to the problem of indebtedness—a realistic solution. Of course we accept advice with regard to seeking economic health. We welcome prescriptions, but we should not wish them to become a kind of death certificate. There must be a clear conception of the fact that austerity must go along with new measures towards development. All credit granted for development must be revised and brought into line with the conditions which prevail today. If we continue to follow the old patterns, paralysis will be inevitable, and that paralysis must be of fundamental concern to the United Nations, because it could be a prelude to war.
8.	Here very often when the arms race and nuclear weapons are discussed one may perhaps see in them the major threat, and all our concerns are focused on them, but we must also consider the concern over wars in gestation which are based on economic problems, on unemployment, on malnutrition, which are brought about by an economic system that is not well suited to present-day realities.
9.	Austerity without recession means, for us, a policy that would accept the principle of fiscal discipline, of cuts in so far as they are possible, but without going beyond what is possible. We all know that in our countries, particularly in Latin American countries, most of the budget is devoted to the payment of wages and services, and therefore only a very small part is devoted to public works and to capita! formation by the State. Therefore, of course, an exaggerated cut would tend to bring about the elimination of those items, and thus the State becomes a spectator rather than an actor. It ceases to be an important employer, and it defers works, usually having to do with public health, education, energy supplies and nutrition. We must therefore ask from this rostrum that the competent organs speed up the processes, that they seek better absorption of resources in world markets and that they grant credits speedily, attempting to reduce in so far as possible the local counterpart, because the lending of credit on the basis of a high local counterpart makes it almost impossible to use the funds.
10.	In my country and in the Andean region generally, and most particularly in Ecuador and Colombia, our immediate neighbours, where we still see the tradition of an old society, where there are basic concerns, where we see what Toynbee used to speak about and admire—a very severe geographical challenge overcome by perseverance, effort and the talents of the Andean society—there, of course, in our remote past there was no international exchange. There was not even a monetary system. Let us recall that in Rome currency was as important as the sword. In the Andean civilization, which assumed Roman proportions—if we drew a line from Pasto in Colombia to the Maule River in Chile, it would equal the distance from Gibraltar to Jerusalem—a system of justice was established, a system of solidarity based on a code of ethics. It was possible to maintain full supplies—supplies which we now long for—and a regime prevailed which heralded our present policy of social justice, during a time when people had to till the soil for the orphans, the widows and the disabled.
! 1. Such a society, which some find Utopian and some find merely archaic, has left us with a basic teaching; it has shown us that it is possible to have governmental organization and social justice even in the absence of money. Today's world lacks money— not completely, but in part. No one would ask that we go back, but we should note that there is a precedent and that justice and order can be attained even in the absence of money. That is the basic message of the Andean civilizations at this time when money is so scarce. That is why we seek this blending, not only of races, of Europeans and of the indigenous populations of our continent, but a blending which is expressed in all spheres of action and culture, and one that should not exclude a mixing of the economy.
12.	For that reason, any proposal made to Latin America, and especially to those areas where the time-honoured traditions still prevail and the old population is found to be pure and almost intact, must go through a regional screen, a screen which allows for the reaffirming of national identity, a screen of realism; it must not be a foreign, alien and cold prescription.
13.	There is a tendency to resolve economic problems in terms of balance, in terms of figures, in terms of red and black, but such balance sheets do not resolve the problem unless they take into account the political and social situation and, above all, the minimum standard of living which we all desire for our peoples.
14.	I therefore take the opportunity of my presence at this august rostrum to reiterate the appeal which I have made in other forums for a change to be effected in the financial and credit systems at the international level so that we may assist our peoples to move forward.
15.	In brief, our request is that at the economic and financial levels we resort to creativity and to imagination to provide the answer that we continue to seek. In the world today, the situation can be defined in terms of financial colonialism, and dependency can be as serious a question now as it used to be at the political level before the entire world awakened to freedom and before the creation of an organization of the broad scope of the United Nations in which the nations of the world are represented and through which all nations have access to the world debate and can make known their views on the basis of justice and equity.
16.	We are also concerned about the problem of terrorism. Just as the arms race is a prelude to war— and members of the Assembly have discussed that subject with authoritative experts—terrorism is the anticipation of war; its objective is to create a climate that is likely to lead to bridgeheads or beach-heads from which conflagrations can emerge. Terrorism is typified by cowardice. Attacks, killings and destruction occur, after which the aggressor withdraws to the shadows. The economy of weak nations is damaged and discord is sown in places where solidarity had hitherto prevailed.
17.	In Peru we have had the disagreeable experience that in part of the sierra there have been hostilities because of terrorist action. As a result, 74 humble local government and education authorities have been cruelly and treacherously assassinated. At least 100 defenders of public order have lost their lives in the past three years, and hundreds of innocent and peaceful peasants, tradesmen and members of indigenous communities have also fallen. In some cases the aggressors too have lost their lives. But, for us, all blood shed is equally important and all suffering touches us.
18.	We therefore hope that these terrorist movements, which always have international origins, may be wiped out. It is a fundamental task of the United Nations to put an end to them. To effect a cure is much more costly and complicated. We must eradicate the scourge of terrorism.
19.	That this movement has arisen not from within the affected country but from without has been amply demonstrated by the fact that there is a well- thought-out strategy of destruction of the entire energy system. The main target is the electricity system of a country, a system built with much sacrifice and invested with the hopes of the people. Terrorists attempt to halt rural electrification, which we are all interested in advancing. Electricity towers are toppled, energy cables are cut, power-stations are blown up and communication lines are cut by the blowing up of bridges. Poor countries which have scarcely sufficient resources for their development, given the population explosion, find that they must use their resources not to create new wealth but to replace what has been destroyed by such cowardly acts.
20.	The international nature of this problem is confirmed in the communication system because, whenever damage is done, the news automatically goes around the world. It is exaggerated and it is used to the detriment of the country in which the terrorist act originated. This has been proved time and again.
21.	Finally, terrorism is related to another scourge of humanity, the drug trade. The drug trade finances terrorism. It is the marriage of crime and vice. Out of that marriage has been born this threat to peaceful peoples whose normal lives should be zealously guarded by them and by the community of nations so worthily represented in the United Nations.
22.	Mr. President, the high office that you now occupy and which has brought Zambia—that dear and friendly nation—an election for which we congratulate you, was once occupied by a modest, humble and eloquent Peruvian, to whom I am attached by the strong bonds of family and motherland. I am referring to Victor Andres Belaunde. Victor Andres had the good fortune of witnessing the birth of the United Nations and 22 years later, this Organization, after having heard in this Hall his advocacy of world peace, saw him die. His last words were divine words and they have continually been repeated in this Hall—peace on earth, peace to the peoples of goodwill.
23.	Peace on the American continent, An intelligent and swift resolution to the problem of the Malvinas, Peace in Central America, that part of the continent so much in need of work and normalcy, nutrition and development. Peace in the three nations which converge on the Gulf of Fonseca—Nicaragua, Honduras and El Salvador—a Gulf which is clamouring for a development plan, because problems can be solved there which affect all three countries, be they related to fishing, energy, storage or port facilities. What a good thing it would be if the money spent on fratricidal discord could be used for constructive activities, so that these peoples which converge on that Gulf could meet each other there and celebrate a second independence—economic independence— and security against conflagration or fratricidal threats!
24.	I do not wish to speak at length about all the problems that are of concern to this Assembly, in which we find such distinguished representatives from all nations, but I did want to emphasize those two concerns of our hemisphere.
25.	However, there is something that I should like to add in these words of welcome to you, Mr. President, and that is the close co-operation at the executive level which you receive from another great Peruvian, Javier Perez de Cuellar. I believe that I will be forgiven if, as President of Peru, I do not conceal the pride I derive from the names I have mentioned, because that allows me, in fervently reiterating our adherence to the Charter of the United Nations, to say that Peru is in the United Nations not only in our repeated adherence to it, but also in our actions in it.
